139 F.3d 912
15 Colo. Bankr. Ct. Rep. 124
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Reinard Markus SIMON, Plaintiff-Appellant,v.NORTHERN FARMS, INC., a Missouri corporation;  Julie A.Robinson, U.S. Bankruptcy Judge;  Gary R. Guilford;  J.Scott Pohl;  Linda S. Parks;  W.K. Jenkins;  Michael D.Hill, Sedgwick County Sheriff;  Mark J. Lasso;  GeneFrancis, Auctioneer;  National Credit Union Administration;Richard V. Foote;  Charles H. Ehm;  John K. Pearson, U.S.Bankruptcy Judge;  and Bruce Frost, Defendants-Appellees.
Nos. 97-3269, 97-CV-1164.
United States Court of Appeals, Tenth Circuit.
Feb. 18, 1998.

Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff appeals from a number of district court orders entered in this action, which consolidated two cases alleging the violation of plaintiff's constitutional rights as a result of a bankruptcy proceeding involving plaintiff and his wife as debtors.  Plaintiff appeals the district court's decision denying his motions for default judgment, which we review only for an abuse of discretion, see Panis v. Mission Hills Bank, N.A., 60 F.3d 1486, 1494 (10th Cir.1995), and his motions for summary judgment, which we review de novo, see United States v. Simons, 129 F.3d 1386, 1388 (10th Cir.1997).


4
Plaintiff also appeals the district court's dismissal of his claims, see Fed.R.Civ.P. 12(b)(6), some with prejudice and some without prejudice.  We review the district court's dismissal de novo, accepting all well-pleaded allegations as true.  See Summum v. Callaghan, 130 F.3d 906, 913 (10th Cir.1997).  Lastly, plaintiff appeals from the dismissal of any supplemental state law claims without prejudice, a determination left to the district court's discretion.  See Nwosun v. General Mills Restaurants, Inc., 124 F.3d 1255, 1258 (10th Cir.1997).  We liberally construe plaintiff's pro se pleadings.  See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).


5
Upon careful consideration of the record and the parties' appellate arguments, we affirm for substantially the reasons set forth in the district court's "Memorandum and Order" entered August 26, 1997.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3